Fourth Court of Appeals
                                San Antonio, Texas
                                    September 20, 2018

                                   No. 04-17-00719-CV

                                     Juan ENRIQUEZ,
                                         Appellant

                                             v.

  Dwayne VILLANUEVA, Karnes County Sheriff, Individually and in his Official Capacity,
                                 Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 17-09-00210-CVK
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
        On August 29, 2018, this court issued a memorandum opinion and judgment disposing of
this appeal. A motion for rehearing was due on September 13, 2018. See TEX. R. APP. P. 49.1.
       After the due date, Appellant, representing himself, filed a motion for a fifteen-day
extension of time to file a motion for rehearing.
       Appellant’s motion for extension of time is GRANTED.           Appellant’s motion for
rehearing is due on September 28, 2018.

                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court